—Judgment unanimously modified as a matter of discretion in the interest of justice and as modified affirmed in accordance with the following Memorandum: We reject the contention of defendant that his oral and written statements should have been suppressed. The record supports the determination that defendant knowingly, intelligently and voluntarily waived his Miranda rights (see, People v Prochilo, 41 NY2d 759, 761; People v Hill, 175 AD2d 603). Defendant failed to preserve for our review his contention that he was denied a fair trial by a comment made by the prosecutor during summation (see, CPL 470.05 [2]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The parties have requested that the sentence imposed on the count of murder in the second degree be reduced. After considering, inter alia, defendant’s age, limited intellectual capacity, and minimal involvement in the commission of the murder, we modify the judgment as a matter of discretion in the interest of justice by reducing the sentence imposed on that count to an indeterminate term of incarceration of 15 years to life (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Onondaga County Court, Brandt, J. — Murder, 2nd Degree.) Present — Pine, J. P., Lawton, Wisner, Hurlbutt and Callahan, JJ.